Citation Nr: 0940002	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hip 
arthritis, including as secondary to service-connected 
disability.

2. Entitlement to service connection for bilateral ankle 
arthritis, including as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 
1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
on Travel Board.  A transcript is of record.  

The case was remanded by the Board in July 2008 for specified 
development.

Service connection is now in effect for prostate cancer, 
rated as 100 percent disabling; posttraumatic stress disorder 
(PTSD), rated as 50 percent disabling; left knee meniscus 
tear, status post arthroscopic repair with left knee strain 
and degenerative joint disease, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
bronchitis, bilateral defective hearing and hemorrhoids, each 
of which are rated as noncompensably disabling.  Special 
monthly compensation is also being provided under 38 U.S.C.A. 
§ 1114 (s).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the prior Board remand, the Veteran seeks service 
connection for disabilities including arthritis of the hips 
and ankles, asserting that his bilateral hip and bilateral 
ankle arthritis was caused by, or at least aggravated by, his 
service-connected problems particularly those involving his 
left knee.

At the Veteran's personal hearing, the Veteran and his spouse 
testified that the Veteran's entire gait was thrown off in 
order to accommodate the service-connected left knee 
disability, such that it either caused or aggravated the hip 
and ankle arthritis.  

Pursuant to the Board remand in 2008, the VA medical 
assessment was to involve the scheduling of the Veteran for a 
VA orthopedic examination to determine the current nature and 
likely etiology of the bilateral hip arthritis and bilateral 
ankle arthritis.   This was done and the report from that 
evaluation is in the file, dated October 2008.   The October 
2008 medical opinion included the summary assessment that the 
claimed hip and ankle disabilities were not of service origin 
and were not caused by the service-connected left knee 
disability.  Unfortunately, there was no opinion pertinent to 
the aggravation aspect of the claim.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  

The Board notes that 38 C.F.R. § 3.310 was amended during the 
pendency of this claim and appeal.  See 71 Fed. Reg. 52,744 
(Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) (2009).  
Under the revisions, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The new 
regulation appears to place additional evidentiary burdens on 
claimants seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's appeal 
was already pending when the new provisions were promulgated, 
the Board will consider this appeal under the law in effect 
prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).

With respect to VA examinations, the Board observes that when 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).
 
Accordingly, the Board finds that additional opinion is 
required.  An attempt has been made in the manner that action 
is requested below to expedite the response as much as 
possible.  (Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The case should be forwarded to a VA 
physician, preferably the one who examined and 
provided opinions in October 2008, if 
available, for clarification.  The claims 
folder, to include service and post-service 
clinical records and a copy of this Remand, 
must be made available to any examiner for 
review in conjunction with the examination, and 
any examiner must indicate in the examination 
report that the claims folder was so reviewed.   

The examiner should specifically address the 
following:

Provide an opinion as to whether the 
Veteran's hip 
or ankle disorder has been aggravated by 
his service-connected  left knee disorder 
- that is, whether 
his left knee disorder causes a permanent 
and greater degree of impairment 
(aggravation) of a hip or ankle disorder.  

    Note:  The term "aggravated" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
prior level of disability. 

3.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection.  If any decision 
remains adverse, provide him and his 
representative with an appropriate supplemental 
statement of the case.  Then return the case to 
the Board for further appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

